Citation Nr: 1036009	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 
1986 to February 1987, and on active duty from October 1990 to 
June 1992.  He had service in the Southwest Asia Theater of 
operations from December 1990 to May 1991 and from December 1991 
to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran testified at a 
videoconference before the Board in March 2007.  The Board 
remanded this issue for further development in October 2007.  

Additional evidence was submitted without being considered by the 
RO.  However, in light of the grant of service connection, the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of this decision. 


FINDING OF FACT

The Veteran's claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service in Southwest 
Asia theatre of operations and a VA psychologist has confirmed 
that the Veteran's claimed stressor is adequate to support a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In the instant case, the Veteran reported in a June 2003 stressor 
statement that he was stationed the Persian Gulf from December 
1990 to May 1991 and from December 1991 to January 1992.  He 
indicated that he was a light wheeled vehicle mechanic, self 
propelled eight inch artillery "gunner"; and M60 machine gun 
UH60 Black Hawk "door gunner."  He indicated that he knew he 
would be shot at by the enemy and possibly die.  He also 
described a friendly fire incident because one of the door 
gunners did not have the safety on while operating his machine 
gun.  He essentially stated that this created additional 
unexpected stress in addition to the stress of knowing he would 
be shot at by the enemy.  He further provided that while in 
Turkey, he had to bag bodies of Kurds that were covered in snow 
after hiding in the mountains from Iraqi opposition.  

The Veteran's DD 214 service personnel record showed that his 
primary military occupation specialty was light vehicle mechanic.  
It also showed that the Veteran received the following awards for 
his service in the Southwest Asia Theatre of Operations: 
Southwest Asia Service Medal, Bronze Service Star - 3; Kuwait 
Liberation Medal; Army Commendation Medal; National Defense 
Service Medal; Humanitarian Service Medal; and Overseas Service 
Ribbon.  Service personnel records also show that the Veteran was 
stationed in Saudi Arabia from December 1990 to May 1991 and in 
Turkey from December 1971 to January 1992.  He participated in 
the following campaigns: Defense of Saudi Arabia, Liberation and 
Defense of Kuwait, and Southwest Asia Cease Fire.  Further, an 
October 1991 service memorandum showed that in support of 
Operation Desert Shield/Storm, the Veteran was authorized for 
imminent danger/hazardous duty pay.  Moreover, a February 1992 
service memorandum showed that in support of Operation Provide 
Comfort in Turkey, the Veteran was again authorized for imminent 
danger/hostile fire pay.  A March 2010 National Archives and 
Records Administration report indicated that Operation Provide 
Comfort, which started in July 1991 and ended in December 1996, 
was the American attempt to stop Iraqi attacks on Kurds.

An April 1992 service report of medical history showed that the 
Veteran reported frequent trouble sleeping as well as depression 
and excessive worry.  However, the examiner attributed these 
symptoms to pay problems and that the Veteran thought he was 
being harassed. 

Further, significantly, the Veteran was afforded a June 2003 VA 
examination.  The examiner diagnosed the Veteran with PTSD 
secondary to traumas incurred while serving on active duty.  A 
December 2003 treatment record also showed that although the 
Veteran was vague, he alluded to "combat experiences" and 
reported significant symptoms of PTSD.  The examiner also gave a 
diagnosis of PTSD.  Follow up treatment records continued to show 
a diagnosis of PTSD.  The Veteran was afforded another 
psychiatric examination in May 2005; however, PTSD was not 
evaluated because the RO specifically indicated that it was not 
part of the examination as the issue was already on appeal.  

Based on the evidence of record, the Board finds that service 
connection for PTSD is warranted under the new regulatory change 
to 38 C.F.R § 3.304..  The Veteran's claimed stressors 
effectively include a fear for his life is consistent with the 
places, types, and circumstances of the Veteran's service in the 
Southwest Asia Theatre of Operations as detailed in his service 
personnel records.  In turn, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Further, a VA psychologist has confirmed that the claimed 
stressor is adequate to support a diagnosis of PTSD.  
Accordingly, the Board finds that the Veteran does suffer from 
PTSD and that his PTSD has been sufficiently linked to wartime 
experiences.  In sum, when resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the statutory and 
regulatory criteria for entitlement to service connection for 
PTSD have been met.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is warranted.  The appeal is granted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


